Exhibit 1 Rio de Janeiro, January 30, 2017. BM&FBovespa S.A.—Securities, Commodities and Futures Exchange ( BM&FBOVESPA — Bolsa de Valores, Mercadorias e Futuros ) Attn: Nelson Barroso Ortega Superintendence of Corporate Monitoring c/c.: CVM—Brazilian Securities and Exchange Commission ( CVM—Comissão de Valores Mobiliários ) At.: Sr. Fernando Soares Vieira – Superintedent of Corporate Relations Sr. Francisco José Bastos Santos – Superintendent of Market and Intermediaries Relations Re.: Official Letter 75/2017-SAE Atypical share fluctuation Dear Sirs, In response to Official Letter 75/2017-SAE sent by BM&FBovespa (“ Official Letter ”), in which Oi S.A.—In Judicial Reorganization (“ Company ”) was questioned with respect to recorded fluctuations in the number of trades and the amounts traded of the company’s shares, the Company clarifies the following in the terms set forth below: “ January 27, 2017 75/2017-SAE Oi S.A. – In Judicial Reorganization Attn.: Sr. Ricardo Malavazi Martins Investor Relations Officer 24.06.2014 10:24 [w00.11.HouseStyleBlank.docx] Re.: Atypical share fluctuation Dear Sir, In light of the recent recorded fluctuations of the company’s shares, the quantity and volumes traded shown below, we request that you inform of any fact that, to your knowledge, may justify these fluctuations by January 30, 2017. The company’s response should be made, without prejudice to the sole paragraph of Article 6 of CVM Instruction No. 358/02, through the IPE System, Category: Notice to the Market, Type: Clarifications on CVM/Bovespa Consultations, and Subject: Atypical Securities Trades, which will result in the simultaneous transmission to Brazilian Securities, Commodities and Futures Exchange (Bolsa de Valores, Mercadorias e Futuros—BM&FBOVESPA) and the Brazilian Securities and Exchange Commission (Comissão de Valores Mobiliários— CVM). We emphasize the obligation, pursuant to the sole paragraph of Article 4 of CVM Instruction No. 358/02, to request information from the Company’s directors and controlling shareholders, to determine whether they have knowledge of information that should have been disclosed to the market. Common Shares Prices (R$ per share) Date Open Low High Average Close Fluctuation in % Number of Transactions Quantity Volume 01/13/2017 2.92 2.87 3.09 3.01 3.01 4.15 1,102 1,595,200 4,809,086.00 01/16/2017 3.09 3.05 3.25 3.15 3.22 6.97 791 1,088,700 3,429,176.00 01/17/2017 3.26 3.14 3.30 3.22 3.18 -1.24 2,835 1,381,500 4,445,853.00 01/18/2017 3.20 3.07 3.26 3.13 3.07 -3.45 1,230 792,500 2,479,375.00 01/19/2017 3.09 2.94 3.12 3.00 3.02 -1.62 1,247 910,000 2,733,109.00 01/20/2017 3.00 2.99 3.18 3.10 3.11 2.98 956 591,200 1,830,494.00 01/23/2017 3.10 3.07 3.15 3.10 3.11 0.00 651 427,400 1,324,208.00 01/24/2017 3.10 3.03 3.12 3.09 3.10 -0.32 493 601,900 1,860,145.00 01/26/2017 3.08 3.08 3.50 3.33 3.35 8.06 2,438 2,350,000 7,837,203.00 01/27/2017* 3.43 3.43 3.96 3.71 3.80 13.43 2,218 2,938,400 10,920,255.00 * As of 12:08 pm. Preferred Shares Prices (R$ per share) Date Open Low High Average Close Fluctuation in % Number of Transactions Quantity Volume 01/13/2017 2.54 2.48 2.60 2.56 2.55 1.19 3,247 5,653,000 14,479,005.00 01/16/2017 2.59 2.56 2.66 2.62 2.63 3.13 2,142 5,284,000 13,819,286.00 01/17/2017 2.65 2.56 2.69 2.63 2.61 -0.76 4,241 6,354,900 16,688,376.00 01/18/2017 2.60 2.48 2.65 2.54 2.50 -4.21 2,488 5,761,800 14,628,725.00 01/19/2017 2.51 2.43 2.53 2.47 2.48 -0.80 1,923 3,486,400 8,609,476.00 01/20/2017 2.47 2.45 2.57 2.51 2.53 2.01 1,652 2,903,100 7,299,471.00 01/23/2017 2.55 2.52 2.58 2.56 2.57 1.58 1,618 5,770,100 14,744,340.00 01/24/2017 2.56 2.52 2.57 2.55 2.55 -0.77 2,219 2,770,200 7,058,807.00 01/26/2017 2.56 2.54 2.68 2.63 2.64 3.52 2,660 7,485,100 19,661,592.00 01/27/2017* 2.67 2.67 3.22 2.97 3.15 19.31 5,157 14,900,700 44,369,607.00 Rua Humberto de Campos, 425 – 8th floor Rio de Janeiro - CEP 22430-190 www.oi.com.br State of Rio de Janeiro * As of 12:08 pm. The content of the above inquiry must be transcribed in the file to be sent before the company’s response. We inform you that this request falls under the Cooperation Agreement signed between CVM and the BM&FBOVESPA on December 31, 2011, and non-compliance may subject the company to the possible application of fines by the Corporate Relations Superintendence of the CVM, subject to the terms of CVM Instruction No. 452/07. ” Sincerely,” Oi clarifies that, in recent days, there have been news reports speculating about potential changes to the judicial reorganization plan presented by the Company on September 5, 2016 and the possible impacts of these changes. On such date, the Company disclosed a Notice to the Market, in response to BM&FBovespa S.A. Official Letter 73/2017-SAE/GAE 2, containing clarifications with respect to the matters mentioned in such news reports. Contrary to speculations, as of this date there is no definitive decision with respect to any change to the judicial reorganization plan. Apart from the information disclosed in this Notice to the Market, Oi does not have knowledge of any fact that may justify the fluctuations addressed in the Official Letter. Oi makes itself available for further clarifications. Sincerely, Oi S.A. – In Judicial Reorganization Ricardo Malavazi Martins Chief Financial Officer and Investor Relations Officer. Rua Humberto de Campos, 425 – 8th floor Rio de Janeiro - CEP 22430-190 www.oi.com.br State of Rio de Janeiro
